Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a base designed and configured to confront the hull bottom” (Similarly Claim 10 “a base designed and configured to be secured to the hull bottom”, “a handgrip designed and configured to allow the user to grip”, also in Claims 25 and 26)is not a known configuration of bases, nor would a person of ordinary skill in the art know which bases are “designed” by the intent of the designer or even whose “design” is involved.  (Is a multi-purpose suction cup on Examiner’s windshield mounted GPS designed to go on a boat hull?  Is that determined by the Garmin instructions, the factory making suction cups, or the end-user?  It is also not descriptive of a known “configuration” of bases the way hard top and convertible configurations of a Ford Mustang are known conjurations.)  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10-13, 17, 18, 25, 26are rejected under 35 U.S.C. 102a1 as being anticipated by Fautrier (WO 9101914 A).
Regarding Claim 1, Fautrier discloses a kit (a kit is a “a set of articles or equipment needed for a specific purpose”, and may be shown assembled) for assisting a user in righting a watercraft when the watercraft is capsized, the watercraft including a hull bottom (bottom of deck is part of the hull bottom), the kit comprising: a righting device that includes: a base designed and configured to confront the hull bottom; (See Fig. 1)  a fastening system for securing the righting device to the hull bottom (Claim 2); and at least one foot/hand hold fixedly secured to the base (Shown in the figures.), the at least one foot/hand hold spaced from the hull bottom so as to allow the user to grasp the at least one foot/hand hold when the watercraft is capsized (See Fig. 2.); and installation instructions for instructing an installer on installing the righting device on the hull bottom, the installation instructions including: instructions for locating the righting device on the hull bottom so as to allow a user to stand on the at least one foot/hand hold to aid in righting the watercraft; and instructions for deploying the fastening system to secure the righting device to the hull bottom. (The patent disclosure is literally instructions for how to make and use the device.  Examiner notes the method of operating an apparatus is not a patentable distinction.  See MPEP 211.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed 

Regarding Claim 6, Fautrier discloses the kit of claim 1, wherein the hull bottom has a longitudinal centerline and the kit comprises multiple ones of the righting device, wherein the instructions include instructions for deploying at least two of the multiple ones of the righting device on laterally opposite sides of the centerline. (See Fig. 9)

Regarding Claim 10, Fautrier discloses a righting device for assisting a user with righting a watercraft when the watercraft is capsized, the watercraft having a hull bottom, the righting device comprising: a base designed and configured to be secured to the hull bottom; a fastening system to secure the righting device to the hull bottom; and at least one foot/hand hold rigidly secured to the base so as to be spaced from the hull bottom when the righting device is secured to the hull bottom, the at least one foot/hand hold including a step region having one or more anti-slip features (the handle shape inhibits slip) to inhibit slipping when the user is engaging the step region to right the watercraft when capsized. (See rejection of Claim 1, see Fig. 1.)

Regarding Claim 11, Fautrier discloses the righting device of claim 10, wherein the at least one foot/hand hold further includes a handgrip designed and configured to allow the user to grip the at least one foot/hand hold with at least one hand when using the righting device to right the watercraft when capsized. (See Fig. 4.)

Regarding Claim 12, Fautrier discloses the righting device of claim 10, further including a pair of foot/hand holds located on opposite sides of the base. (See Fig. 9.)

Regarding Claim 13, Fautrier discloses the righting device of claim 12, wherein the foot/hand holds are unitary monolithic with the base. (See Fig. 9; they form a unit.)

Regarding Claim 17, Fautrier discloses the righting device of claim 10, wherein the hull bottom has an exterior surface where the righting device is located, and the fastening system is a temporary fastening system that breaks the exterior surface of the hull bottom when deployed to secure the righting device to the hull bottom. (See Claim 2, sewing is temporary and removable in the context of sailing vessels.)

Regarding Claim 18, Fautrier discloses the watercraft, comprising: a hull having a bottom and a longitudinal centerline; and a first righting  device located on the bottom of the hull in a first location laterally offset relative to the longitudinal centerline. (See Fig. 9.)

Regarding Claim 25, Fautrier discloses the watercraft of claim 18, wherein the first righting device is provided by a first foot/hand hold device secured to the bottom of the hull and comprising: a base designed and configured to be secured to the hull bottom; a fastening system to secure the righting device to the hull bottom; and at least one foot/hand hold rigidly secured to the base so as to be spaced from the hull bottom when the righting device is secured to the hull bottom, the at least one foot/hand hold including a step region having one or more anti-slip features to inhibit slipping when the user is engaging the step region to right the watercraft when capsized. (See Fig. 9.  The shape of a handle inhibits slip.)

Regarding Claim 26, Fautrier discloses the watercraft of claim 25, wherein the at least one foot/hand hold further includes a handgrip designed and configured to allow the user to grip the at least one 

Claims 18, 21, 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Fautrier (US 6247981 B1).
Regarding Claim 18, Fautrier discloses a watercraft, comprising: a hull having a bottom and a longitudinal centerline; and a first righting  device located on the bottom of the hull in a first location laterally offset relative to the longitudinal centerline. (See Fig 3, Element 32)

Regarding Claim 21, Fautrier discloses a watercraft of claim 18, further comprising a righting hold device located on the bottom of the hull in a second location laterally offset relative to the longitudinal centerline in a direction opposite the first location of the first righting device. (See Fig 3, Element 32)

Regarding Claim 23, Fautrier discloses a watercraft of claim 18, wherein the first righting device is provided by a recessed foot/hand hold receptacle in the bottom of the hull. (See Fig 3, Element 32)

Allowable Subject Matter
Claims 19, 20, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5, 7-10, 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        6 Nov 2021